t c memo united_states tax_court c earl alsop et al petitioners v commissioner of internal revenue respondent docket nos filed date john r riley for petitioners richard w kennedy for respondent cases of the following petitioners are consolidated herewith mountain meadows trust jay zabriskie trustee docket no c eharl alsop docket no and f c h c trust jay zabriskie trustee docket no memorandum findings_of_fact and opinion swift judge in these consolidated cases respondent determined deficiencies in petitioners' federal income taxes additions to tax and accuracy-related_penalties as follows accuracy-related additions to tax penalty year deficiency sec_6651 a sec_6654 sec_6662 a c ebarl alsop dollar_figure s big_number dollar_figure -- big_number big_number big_number -- -- -- dollar_figure big_number -- -- big_number fchc trust dollar_figure s big_number -- s big_number big_number big_number -- big_number big_number -- -- big_number mountain meadows trust dollar_figure dollar_figure -- dollar_figure big_number -- -- big_number after settlement the primary issue for decision is whether two trusts that petitioner established are to be disregarded for federal_income_tax purposes and whether petitioner c earl alsop alsop is to be charged with income of by the mere use of the term trusts we intend no implication as to whether the trusts should be recognized for federal_income_tax purposes a chiropractic practice ’ all references to petitioner are to c earl alsop unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found at the time the petitions were filed alsop and the named trustee of petitioner's trusts resided in utah alsop was licensed in the state of utah as a chiropractor in may of alsop established two trusts to which he purported to transfer the assets and ownership of a chiropractic business that he had operated for a number of years as a sole_proprietor alsop his wife children and grandchildren held the legal and beneficial_ownership interests in the trusts the named trustee of the trusts was a personal friend of alsop who did not function as trustee of the trusts who was not compensated and who rendered no services to or for the trusts for each year as a protective measure respondent charged the two trusts that alsop established with income that respondent also charged to alsop individually if we sustain the tax deficiencies respondent determined against alsop we understand that respondent will concede the tax deficiencies additions to tax and accuracy-related_penalties determined against the trusts the language of the trust documents reflected language typical of abusive sham trusts it provided generally that the trusts would pay for living and entertainment_expenses of trust officers it provided further as follows all minutes of this trust are inviolable that is to say that this trust's minutes are to remain absolutely private and they are not to be loaned borrowed read or disclosed by anyone moreover all minutes are beyond the purview of any person other than the trustee s as evidenced by the following decision of the u s supreme court the trustees for the trust estate have all the power necessary to carry out their trust and their books_and_records are not subject_to review or subpoena duces te cum at the time the trusts were established the name on the bank accounts that alsop used in connection with his chiropractic practice was changed to the name of one of the trusts with regard to charges for services alsop provided to patients of the chiropractic practice alsop instructed the insurance_companies to make the related payments not to him but to the trusts other than these two changes after the trusts were established alsop continued to conduct the chiropractic practice and to treat patients under the same business name at the same office and in the same manner as he in prior years had treated the patients alsop and his secretary continued to sign the checks relating to the chiropractic practice periodic distributions were made from the trusts to alsop and to family members who were designated beneficiaries of the trusts evidence in the record however does not indicate the amount or date of distributions from the trusts in years prior to alsop filed individual federal_income_tax returns in which he falsely claimed he was a nonresident_alien of the united_states and on which tax returns alsop reported no income_tax_liability relating to income of his chiropractic practice alsop did not file individual federal_income_tax returns for and until date just prior to the trial herein in date and date respectively alsop filed his and individual federal_income_tax returns on his untimely filed federal_income_tax return alsop reported gross_receipts of dollar_figure cost_of_goods_sold of dollar_figure expenses of dollar_figure and net profits of dollar_figure relating to his chiropractic practice on his untimely filed federal_income_tax return alsop reported gross_receipts expenses and net profits relating to the chiropractic practice only for january through april reflecting the months before the trusts were created on his federal_income_tax return alsop reported gross_receipts of dollar_figure no expenses and net profits of dollar_figure relating to the chiropractic practice on his federal_income_tax return alsop reported gross_receipts of dollar_figure expenses of dollar_figure and net profits of dollar_figure relating to the chiropractic practice for and respectively the trusts that alsop established filed untimely u s fiduciary income_tax returns on the trust income_tax returns that were filed with respondent certain amounts of gross_receipts expenses and net profits relating to the chiropractic practice were reported also however on the income_tax returns of the trusts that were filed with respondent deductions were claimed for purported distributions of trust income to the trust beneficiaries asa result of the distribution deductions that were claimed for each trust for and negative taxable_income and zero federal_income_tax liability were reported for the trusts on his federal_income_tax returns for and alsop did not report as taxable_income any distributions from the trusts the record does not reflect whether other beneficiaries of the trusts reported as taxable_income on their federal_income_tax returns distributions they received from the trusts on audit alsop was not cooperative and he did not provide respondent with copies of the trust documents until a court order to do so was issued on date after reviewing the ‘ for one of the trusts that alsop established has yet to file a u s fiduciary income_tax return trust documents respondent determined that the trusts were sham trusts and that all gross_receipts expenses and net profits relating to the chiropractic practice were to be charged to alsop individually on date by a supplemental stipulation of facts for and alsop and respondent agreed to the total gross_receipts costs of goods sold expenses and net profits relating to the chiropractic practice as follows gross cost of net year receipts goods sold expenses profits dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number opinion as a fundamental principle of federal_income_tax law income is taxed to the person who earns the income see 410_us_441 337_us_733 281_us_111 728_f2d_462 10th cir 104_tc_140 the tax laws do not recognize sham transactions or transactions that contradict economic reality see 308_us_473 949_f2d_371 10th cir affg tcmemo_1989_58 where the establishment of trusts has no real economic_effect the substance of the transactions involving the trusts will control_over the form see 731_f2d_1417 9th cir affg 79_tc_714 73_tc_1235 christal v commissioner tcmemo_1998_255 this court and the u s courts of appeals have long rejected attempts similar to alsop’s herein to avoid taxation by the use of abusive family trusts see holman v united_states supra 696_f2d_1232 9th cir affg per curiam tcmemo_1981_675 686_f2d_490 7th cir affg tcmemo_1980_568 621_f2d_1318 8th cir affg tcmemo_1979_164 73_tc_1246 69_tc_1005 buckmaster v commissioner tcmemo_1997_ such trusts are treated as lacking in economic_substance and as constituting a nullity for federal_income_tax purposes see hanson v commissioner supra markosian v commissioner supra wenz v commissioner tcmemo_1995_277 attempts by chiropractors in particular who have sought to avoid taxation on income relating to their chiropractic practices by assigning or attributing income from the practices to family trusts have been rejected see 898_f2d_455 5th cir affg tcmemo_1989_189 kelley v commissioner tcmemo_1983_322 alsop argues that the trusts he established constitute valid business entities that should be recognized as taxable entities and that the gross_receipts expenses and net profits relating to the chiropractic practice should be charged to the trusts respondent contends that the trusts constitute sham family trusts that lacked economic reality that the trusts were used only for tax_avoidance purposes and that the agreed net profits of the trusts are chargeable to alsop we agree with respondent the evidence establishes that alsop's chiropractic practice operated essentially the same after the trusts were established as it did before the trusts were established alsop continued treating patients at the same office under the same business name alsop and his secretary continued to sign the checks relating to the chiropractic practice the trustee did not perform any duties as trustee regarding the chiropractic practice and the trustee received no compensation alsop retained control_over his chiropractic practice and over the receipts expenses and taxable_income relating to the chiropractic practice the evidence in the record is not complete as to what how much and to whom distributions were made from the trusts and as to how beneficiaries of the trusts reported on their federal_income_tax returns distributions they received from the trusts the totality of the evidence however establishes that the trusts alsop established in may of were shams the trusts lacked economic_substance and they are not to be recognized for federal_income_tax purposes in light of our holding on the above issue we need not address an alternative argument made by respondent that under the grantor_trust_rules alsop should be taxed on the trust income with regard to the additions to tax and accuracy-related_penalties determined by respondent alsop makes no separate argument and we sustain respondent's determination of the additions to tax and penalties to reflect the foregoing decisions will be entered under rule
